file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm




                                                                No. 00-188


                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             2000 MT 350N


                                                   IN RE THE MARRIAGE OF


                                                       CHARLES L. PARKS,

                                                      Petitioner and Appellant,

                                                                     and

                                                          JANET L. PARKS,

                                                   Respondent and Respondent.

                         APPEAL FROM: District Court of the Sixteenth Judicial District,

                                                 In and for the County of Carter,

                                       The Honorable Gary L. Day, Judge presiding.


                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                             Jeffery A. Simkovic; Simkovic & Murray, Billings, Montana

                                                            For Respondent:

                               Albert R. Batterman, Attorney at Law, Glendive, Montana

                                               Submitted on Briefs: July 20, 2000

                                                   Decided: December 21, 2000

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm (1 of 3)4/2/2007 1:51:36 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm




                                                                    Filed:

                                    __________________________________________

                                                                     Clerk

Justice Karla M. Gray delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent. It shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Charles L. Parks (Charles) appeals from certain valuations of property in this
dissolution of marriage entered by the Sixteenth Judicial District Court, Carter County.
We affirm and remand for a determination of the amount of attorney fees to be awarded to
Janet L. Parks (Janet) for this appeal.

¶3 Charles argues that by overvaluing marital property awarded to him--a log home and
capital credits from Southeast Electric and Mid-Rivers Telephone Cooperatives--and by
failing to recognize as a marital debt a sum owed to the Farm Credit Services for which he
takes responsibility, the District Court has arrived at an inequitable distribution of the
marital property. We have reviewed the record, which supports the court's valuations of
these items.

¶4 Moreover, Rule 1, M.R.App.P., provides that an aggrieved party may appeal from a
judgment or order. Regardless of the valuations assigned, the distribution of the above
property as ordered by the District Court matches the distribution Charles advocated in his
proposed findings, conclusions, and decree of dissolution submitted to the court. Nor does
Charles argue that the distribution of the marital estate should be otherwise modified as a
result of the property and debt valuations assigned by the District Court to which he
objects on appeal. We conclude that Charles has not established that he is an aggrieved
party with a right to appeal from the judgment entered by the District Court. See
Branstetter v. Beaumont Supper Club, Inc. (1986), 224 Mont. 20, 727 P.2d 933 (a party is
not aggrieved if the district court has ruled in that party's favor).


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm (2 of 3)4/2/2007 1:51:36 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm


¶5 Under Rule 32, M.R.App.P., damages may be assessed for an appeal taken without
substantial or reasonable grounds. Janet has requested an award of her reasonable attorney
fees incurred in this appeal. On this record, we conclude that such an award is proper. We
remand this case to the District Court for a determination of the amount of such fees to be
awarded to Janet.

¶6 Affirmed and remanded.

                                                      /S/ KARLA M. GRAY

                                                               We concur:

                                                        /S/ J. A. TURNAGE

                                                     /S/ JAMES C. NELSON

                                                         /S/ JIM REGNIER

                                                /S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-188%20Opinion.htm (3 of 3)4/2/2007 1:51:36 PM